Citation Nr: 1540908	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  07-00 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of a left eye laceration.
 
2.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1969 to August 1971, and on active duty for training (ACDUTRA) from April 1972 to September 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2004 and June 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Board remanded the matters in May 2011 for additional development. 

In a February 2013 decision, the Board denied the claims for entitlement to increased evaluation for residuals of laceration to the left eye and for entitlement to initial increased evaluation for diabetes mellitus.  Also, in that decision, the Board denied a claim for entitlement to service connection for chronic fatigue syndrome and awarded entitlement to a total disability rating due to individual unemployability (TDIU).  The Veteran only appealed the Board's denial of his increased rating claims to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Order, the Court vacated the February 2013 Board decision that denied increased evaluations for residuals of left eye laceration and diabetes mellitus, and remanded the case to the Board for further proceedings consistent with a Joint Motion for Remand (Joint Motion). 

In October 2014, the Board remanded the matters on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include providing the Veteran with a new VA examination to determine the nature and severity of his disability.  After accomplishing the requested action, the RO continued the denial of the claims (as reflected in an April 2015 supplemental statement of the case), and returned the matter to the Board for further appellate consideration.  The Board finds that there has been compliance with its remand directives, and no further action is needed at this time. 

During the pendency of the appeal, the Veteran's claims folder was converted to and processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's residuals of a left eye laceration are manifested by no more than a linear scar, from surgical closure, that measures 1.9 centimeters (cm.) long by .2 cm. in width, but without characteristics of disfigurement, tenderness, ulceration or adhesions, or causes limitation of function or other disabling effects.  

2.  The Veteran's diabetes mellitus, type II, has required treatment with insulin and a restricted diet, but without any regulation of activities.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for residuals of a left eye laceration have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008) and (2014). 

2.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Veteran's claim for an increased initial evaluation for diabetes mellitus, type II, arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this issue. 

As for the remaining increased rating issue, the RO's December 2003, December 2004, March 2006, May 2007, and May 2011 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the March 2006 and May 2007 letters provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  The Veteran's claim was subsequently readjudicated in an April 2015 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant notification followed by readjudication of the claim is sufficient to cure a timing defect).  Accordingly, the RO effectively satisfied the notice requirements with respect to the issues on appeal. 

The RO has obtained all of the Veteran's available service treatment records and identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Most recently, the Veteran was provided with VA scar, eye, and diabetes mellitus examinations in February 2015.  The VA examinations were performed by a VA examiner that had reviewed the Veteran's claims file, the history of the condition with the Veteran, examined the Veteran, and included rationales for the conclusions reached.  The Board finds these examinations adequate for adjudication of the issues on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran has not claimed that any of these examinations were inadequate. 

In May 2011, the Board remanded this matter directing the RO to obtain the Veteran's updated treatment records; to schedule the Veteran for new VA examinations to determine the severity of his left eye and diabetes mellitus disabilities.  In May 2011, the RO sent the Veteran correspondence asking that he identify any additional medical care providers that he had seen for the disabilities on appeal.  That same month, the RO obtained the Veteran's updated treatment records from the VA Medical Center in Iowa City, Iowa.  The Veteran was afforded with VA examinations in June 2011; however, in the March 2014 Joint Motion for Remand, the parties found that those VA examination reports were inadequate and remanded the matter back to the Board.  

Pursuant to the parties' Joint Motion, the Board remanded the matters in October 2014 in order to the Veteran with new VA examinations to evaluate the severity of his service-connected residuals of left eye laceration and diabetes mellitus.  The Veteran was afforded with the February 2015 VA examination reports and the matters were readjudicated in the April 2015 SSOC.  Accordingly, the directives of the Board's May 2011 and October 2014 remands have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no sign in the record that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Increased Rating 

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7. 

Where the appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Residual of Left Eye Laceration

The Veteran seeks a compensable evaluation for his service-connected residuals of left eye laceration.  He was originally awarded service connection in a September 1996 rating decision based on slight disfigurement to the face due to 2 centimeter (cm) scar about the left eye without evidence of visual impairment under the criteria for rating of skin disabilities.  The Veteran filed a claim for increased rating in August 2003.  At the December 2005 hearing before the RO, the Veteran testified that he has pain in his left eye approximately once per month.  He denied having sought treatment for this condition.

During the pendency of this appeal, VA revised the criteria for diagnosing and evaluating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54708 -12 (Sept. 23, 2008).  With regard to the revisions made to the skin regulations effective October 23, 2008, the revised criteria apply to all applications for benefits received by VA on or after that date. 

The Veteran's claim was received prior to October 23, 2008.  The amendment allows for a Veteran to request a review of a scar disability under the revised criteria irrespective of whether the Veteran's disability has increased since the last review.  Although it does not appear that any such request was made, it appears that the RO considered both criteria in the April 2015 SSOC.  Accordingly, the Board will consider the Veteran's residuals of a left eye laceration under both the old and the revised criteria. 

Prior to the October 2008 amendments to the rating criteria for scars, Diagnostic Code 7800 for the evaluation of disfigurement of the head, face or neck.  See 38 C.F.R. § 4.118 (2008).  Diagnostic Code 7800 further provides that a 10 percent evaluation is warranted for a skin disorder with one characteristic of disfigurement of the head, face, or neck.  A 30 percent evaluation is warranted for skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent evaluation is warranted for skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent evaluation is warranted for skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.

Note (1) to DC 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: (1) scar is 5 or more inches (13 or more cm.) in length; (2) scar is at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of scar is elevated or depressed on palpation; (4) scar is adherent to underlying tissue; (5) kin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); (8) skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Pursuant to Note (2), tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle) and anatomical loss of the eye is to be rated under Diagnostic Code 6063 as appropriate.  Pursuant to Note (3), the adjudicator is to take into consideration unretouched color photographs when evaluating under these criteria.  38 C.F.R. § 4.118 (2008). 

Following the October 2008 regulation change, the diagnostic criteria under Diagnostic Code 7800 essentially remained the same.  However, the description was amended to clarify that ratings applied to burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2014).  The eight characteristics of disfigurement remained the same.  However, additional explanatory notations were added, which state that disabling effects other than disfigurement that are associated with individuals scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, should be separately evaluated under the appropriate Diagnostic Codes.  Also, the characteristic(s) of disfigurement may be caused by one scar or multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800, Notes 4 & 5 (2014).

A review of the record shows that the Veteran was afforded a VA examination in January 2004.  At that time, the Veteran reported a medical history of left eye laceration due to shattered mirror glass.  He complained of left eye pain that occurred about once a month which lasted for thirty seconds and caused him to close his eye.  He denied any episodes of incapacitation due to eye pain.  On clinical evaluation, there was no evidence of abnormalities to the eye, eyelid, or eyebrow.  The Veteran's left eye visual acuity best corrected near was 20/25 and distance was 20/25 and his right eye visual acuity best corrected near was 20/30 and distance was 20/20, and without any visual field loss.  No residual scar was noted. 

An April 2005 VA eye examination report shows that the Veteran denied any current eye problems.  It was noted that a January 2005 VA eye evaluation demonstrated that his visual acuity best corrected distance was 20/20 bilaterally.  He received a normal eye evaluation. 

The report of a June 2011 VA general medical examination shows that the Veteran had a residual scar manifested by a linear, stable scar from surgical closure measuring 1.0 cm. by .2 cm., which is the same color, if not darker, with the same texture as the surrounding skin, and without tenderness, ulceration or adhesions. The scar was not painful.  

The Veteran was afforded with additional VA examinations in February 2015.  The VA scar examination report shows the VA examiner noted a review of the Veteran's medical history that reflected a residual laceration scar about the left eye.  On clinical evaluation, the VA examiner noted that there was no evidence of painful or unstable scar.  In fact, no residual laceration scar about the left eye was observed on clinical evaluation.  There was no evidence of distortion of facial, functional impairment, or any other pertinent physical findings, complications, conditions, signs and/or symptoms associated with a residual scar.  

The 2015 VA eye examination report shows that the Veteran's visual acuity best corrected distance was 20/40 or better bilaterally.  There was no evidence of scarring or disfigurement on clinical evaluation.  
As the medical evidence shows none of the eight disfiguring characteristics as defined in the Rating Schedule are present in this case, a compensable rating is not warranted for the residuals of a left eye laceration under the provisions of Diagnostic Code 7800.  See 38 C.F.R. § 4.118 (2008) and (2014).  The Board has also considered other relevant diagnostic codes, but as the scar is asymptomatic, a compensable evaluation for the Veteran's left eye scar under other diagnostic codes is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2008) and (2014). 

As for the Veteran's complaints of pain in the left eye occurring approximately once a month, this is not shown to be related to his residuals of a left eye laceration. While the Veteran is competent to report his having eye pain, he is not competent to determine the underlying cause of the pain.  A February 2007 VA treatment report noted the Veteran's complaints of stuffy nose, cough with production, and eye pain. The report concluded with a diagnosis of sinusitis.  No complaints of eye pain, or examination findings of tenderness, were noted during the Veteran's April 2005 and February 2015 VA eye examinations, or his January 2009 VA eye consultation report.  There is simply no competent evidence of intermittent eye pain or visual impairment arising as a residual of the Veteran's left eye laceration.   See 38 C.F.R. § 4.84a (2008) and 38 C.F.R. § 4.79 (2014). 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected residuals of an eye laceration, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected residuals of an eye laceration varied to such an extent that a compensable evaluation would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

 Accordingly, a compensable evaluation for the Veteran's service-connected residuals of a left eye laceration is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for a compensable evaluation for residuals of a left eye laceration, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.

Diabetes Mellitus 

The Veteran seeks entitlement to a higher initial evaluation for his diabetes mellitus disability.  His service-connected diabetes mellitus has been assigned a 20 percent evaluation, effective August 28, 2003, pursuant to Diagnostic Code 7913.  See 38 C.F.R. § 4.119.

Under Diagnostic Code 7913, diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet, warrants a 20 percent disability rating.  A 40 percent evaluation is warranted when diabetes mellitus requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

Compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a total evaluation, but noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  Also, medical evidence is required to show that occupational and recreational activities have been restricted.  Id.; Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

A review of the record indicates that the Veteran's diabetes mellitus, type II was first diagnosed in 2003.  The Veteran was placed on a restricted diet at that time, and he was prescribed oral medication.  Shortly thereafter, he was admitted into the hospital for a short stay for severe hyperglycemia without ketoacidosis.  It was felt that his diabetes mellitus was not controlled with oral medication and he was prescribed insulin to treat diabetes mellitus, type II, in August 2003.  This level of impairment is consistent with the 20 percent evaluation assigned during this time frame. 

A September 2004 private treatment report noted the diagnosis of diabetes mellitus, type II.  It also listed an impression of moderate chronic obstructive lung disease, and recommended that the Veteran regularly exercise.   A January 2005 VA treatment record shows that the Veteran was evaluated with poor control of his diabetes mellitus and his insulin prescription was increased.  An April 2005 VA diabetes mellitus examination report shows that the Veteran complained of increasing fatigue and he reported that he was unable to do his normal physical activities.  He was unable to engage in prolonged walking due to shortness of breath.  It was noted that he took insulin.  During his December 2005 RO hearing, the Veteran complained that he was no longer as active as he once was because of fatigue and other symptoms due to diabetes mellitus, but he denied having been prescribed any physical restrictions due to his diabetes mellitus, type II, by his care providers.

Subsequent VA treatment records show that the Veteran continued to receive medication to treat his diabetes mellitus. None of these records indicate that the Veteran was required to regulate his activities because of the severity of his diabetes mellitus. 

 In February 2015, the Veteran underwent a VA examination for diabetes mellitus.  The report noted the Veteran's history of having been on a restricted diet, with increasing levels of insulin of the years to manage his diabetes mellitus.  The Veteran reported that he was not very active because he tired easily and he had significant leg pain.  He also reported that he was no longer able to lift heavy objects.  The Veteran denied being hospitalized for diabetes mellitus since 2003.  He has not experienced episodes of hypoglycemia or ketoacidosis.  He saw his diabetic medical provider less than two times per month.  Following a physical examination, the report concluded with a diagnosis insulin dependent diabetes mellitus which was poorly controlled.  No regulation of the Veteran's activities was indicated.  It was noted that the Veteran had various complications due to his diabetes mellitus, including peripheral neuropathy, hypertension, peripheral vascular disease, and erectile dysfunction.  The VA examiner noted that the Veteran reported that as long as he took his insulin, his diabetes mellitus was under good control.  He felt that his peripheral neuropathy as complication of his diabetes mellitus impacted his activities of daily living due to leg/foot pain and swelling.

Based on a review of the evidence of record, the Board does not find that the Veteran's diabetes mellitus supports an evaluation in excess of 20 percent at any point during the period under appeal.  Notably, the Veteran's diabetes mellitus has been consistently managed by restricted diet and prescribed insulin.  This symptomatology is consistent with the current assigned 20 percent evaluation.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  

An evaluation in excess of 20 percent is not warranted under Diagnostic Code 7913.  The Veteran has not had a physician or other health care provider state that his diabetes mellitus requires regulation of his activities.  Regulation of activities is defined by VA as "avoidance of strenuous occupational and recreational activities" and is tied to control of blood sugar, not to physical capacity.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Strenuous activity can lead to fluctuation of blood sugar levels and trigger episodes of ketoacidosis or hypoglycemia.  While the Veteran is shown to have been hospitalized for diabetes mellitus in August 2003, this was during the onset of his diabetes mellitus, and subsequent treatment revealed no further incidents.  As the Veteran does not have to regulate his activities due to his service-connected diabetes mellitus, the evidence does not support an initial 40 percent evaluation for the disability.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

As noted above, complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Id. at Note (1).  During the course of this appeal, the RO issued a March 2007 rating decision which granted service connection, effective August 28, 2003, for left upper extremity peripheral neuropathy, associated with diabetes mellitus, type II, evaluated as 20 percent disabling; right upper extremity peripheral neuropathy with carpal tunnel syndrome, associated with diabetes mellitus, type II, evaluated as 20 percent disabling; left lower extremity peripheral neuropathy involving the posterior tibial nerve, associated with diabetes mellitus, type II, evaluated as 10 percent disabling; right lower extremity peripheral neuropathy involving the posterior tibial nerve, associated with diabetes mellitus, type II, evaluated as 10 percent disabling; left lower extremity peripheral neuropathy involving the peroneal nerve, associated with diabetes mellitus, type II, assigned a noncompensable evaluation; right lower extremity peripheral neuropathy involving the peroneal nerve, associated with diabetes mellitus, type II, assigned a noncompensable evaluation; and erectile dysfunction, associated with diabetes mellitus, type II, assigned a noncompensable evaluation.  Special monthly compensation based on loss of use of a creative organ, has been granted, effective from August 17, 2006.  More recently, in an April 2015 rating decision, the RO awarded service connection for peripheral arterial disease, right and left lower extremities with 20 percent evaluations prior to February 5, 2015, and thereafter, both increased to 40 percent evaluations, as well as awarded service connection for hypertension with an evaluation of 10 percent effective March 1, 2005.  The Veteran did not express disagreement with the initial evaluations assigned for these conditions.  Hence, these evaluations are not before the Board in this appeal.

Finally, there is no evidence of diabetic retinopathy shown.  This finding was reached in a VA examination for diabetes mellitus in January 2004, an April 2005, and February 2015 VA eye examinations.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected diabetes mellitus, type II, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected diabetes mellitus, type II, varied to such an extent that a rating greater or lesser than 20 percent would be warranted.  Fenderson  v. West, 12 Vet. App. 119, 126 (1999).

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.




Other Considerations 

Consideration has been given regarding whether the schedular evaluation assigned is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

 The schedular evaluation assigned is not inadequate.  The Veteran's residuals of a left eye laceration and diabetes mellitus are evaluated pursuant to 38 C.F.R. § 4.118, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology.  The Veteran's residuals of a left eye laceration is manifested by a linear scar from surgical closure that measures 1.9 cm. by .2 cm., but without characteristics of disfigurement or other disabling effects.  The Veteran's service-connected diabetes mellitus, type II, has required treatment with insulin and a restricted diet, without any regulation of activities.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's scar is contemplated by the current noncompensable rating. Compensable ratings are provided for certain manifestations of the service-connected scar, but the medical evidence of record does not demonstrate that such manifestations were present in this case.  The criteria for the current assigned ratings reasonably describe the Veteran's disabilities level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.



ORDER

A compensable evaluation for residuals of a left eye laceration is denied.

 An initial evaluation in excess of 20 percent for diabetes mellitus, type II, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


